Citation Nr: 1607617	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  11-30 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether appellant's character of discharge is a bar to basic eligibility for VA benefits (exclusive of health care under 38 U.S.C. Chapter 17).


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The appellant had active naval service from August 1970 to August 1971.  The appellant's discharge was characterized as under other than honorable conditions (OTH). 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

In connection with this appeal, the appellant testified at a hearing before the undersigned Veterans Law Judge at a videoconference hearing in November 2013. 

In an October 2014 decision, the Board found that new and material evidence to reopen this claim had been submitted, and remanded the issue of whether the character of appellant's discharge is a bar to basic eligibility for VA benefits (exclusive of health care under 38 U.S.C. Chapter 17) to the Agency of Original Jurisdiction (AOJ).  

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The 2014 Board decision directed that the appellant be sent a supplemental statement of the case (SSOC) following completion of the delineated development.  Unfortunately, the RO sent the SSOC to a non-current address for the Veteran, and it was returned as undeliverable.  The Board notes that ongoing communications between the RO and the appellant clearly show an address he has maintained for years, while the SSOC was mailed to a former address.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further remand is therefore required for completion of the 2014 remand directives, specifically to issue a SSOC to the correct current address.

Moreover, it is undisputed that this claim rests in no small part on the character of the appellant's discharge.  The appellant's attorney reported to the undersigned that the appellant had an application pending to update his discharge with the appropriate Army board of corrections.  See November 2013 hearing transcript, p. 7, wherein counsel twice notes that such an appeal is "pending."  As this was in response to the question of whether the appellant had asked the military for a correction of the discharge papers in view of the PTSD diagnosis due to in-service stressor, the Board reasonably interpreted this to mean there was a current appeal with the appropriate Army board of corrections of such matters.  Parenthetically, it is noted that the discussion at that point in the hearing was focused on the fact that the appellant was now entitled to chapter 17 benefits for VA treatment purposes only for PTSD.  

The RO undertook development as directed by the Board, and sent the appellant information about this development.  He responded in a June 7, 2015, letter, stating that he was sorry the Board had not received a response.  He also asked that the correct military agency be contacted for status of his appeal before continuing the development of this claim.  In a June 12, 2015, response letter, the Army Review Boards Agency responded as follows:

The records of this office reveal that appellant's previous applications of 1988 and 1999 were denied by the Board. 

However on September 3, 2014, the Secretary of Defense issued a memorandum providing guidance to the Military Department Boards for Correction of Military Naval Records (BCM/NR) as they carefully consider each and every petition brought regarding under other than honorable conditions discharge upgrade requests by veterans claiming Post-Traumatic Stress Disorder (PTSD). This includes a comprehensive review of all materials and evidence provided by the applicant. The guidance only applies to veterans with "other than honorable" discharges. A review of [appellant]'s record indicates that he may be eligible for consideration under this policy.

The applicant may apply to the ABCMR for consideration. To initiate a review of his military record he must complete sign and submit the enclosed DD Form 149 (Application for Correction of Military Records under the provisions of Title 10, U.S. Code, section 1552) He should be as specific as possible and tell the ABCMR what form(s) to correct or what injustice to rectify. It is the responsibility of the applicant to provide the necessary medical evidence to support his application. When completed he should mail the application with supporting documentation to the Army Review Boards Agency, 251 18th Street South, Suite 385, Arlington, Virginia 22202. You may also access this application online at http:\\arba.army.pentagon mil.

A copy of the September 2014 DoD memo, Supplemental Guidance to Military Board for Correction of Military/Naval Records Considering Discharge Upgrade Requests by Veterans Claiming Post Traumatic Stress Disorder, was enclosed.  

The RO forwarded this information to the appellant and his attorney in July 2015.  The appellant thereafter forwarded copies of materials associated with his 2001, 1999, and 1995 applications for upgrade of discharge.

Thus, although the appellant's attorney clearly informed the undersigned that an application was currently pending, the subsequent development suggests that the appellant in fact may not have an application pending with the Army Review Boards Agency.  However, this is not certain from the record, and there does appear to be a new potential for success owing to the 2014 DoD Memo.  Under the circumstances, appellant and his attorney should be contacted and asked to provide information documenting that there is a current request to upgrade the OTH discharge and, if so, the agency at which the application was made.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and his attorney and request that they provide information regarding whether there is a current request to upgrade his discharge, including with the Army Board for Correction of Military Records.

2.  Conduct any other development deemed necessary.

3.  Then, readjudicate the claim with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefit sought on appeal remains denied, the appellant and his attorney should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

